Continuation Sheet
Applicant's arguments filed on 09/13/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Arguments:
Applicant argues that cited references do not teach or suggest “matching a brain pattern sequence for a sequential task that includes images displayed at a specific frequency, the sequential task being a predetermined password to allow access to a system, confirming a selection of an image of the images that completes the sequential task by calculating a comparison of a signal of a cortex to the specific frequency of the images in the sequential task to determine a timing and a duration of the brain activity while performing the sequential task” because: 
“Takai is entirely related to "gaze detection" in which a user wears eye-glasses that can detect the user's gaze point. While tracking the gaze point, a user can enter a passcode into a number pad (i.e., an ATM 0-9 number pad). 
However, Takai is based only on gaze detection. Takai is not enabled for any type of brainwave detection. 
And, even if Takai was combined with Hwang, Hwang merely generally teaches using brainwave signals to build a model for authentication but there is not teaching, let alone suggestion, on how to modify an eye-gaze technology to use brainwaves instead. 
In other words, the modification of Takai to be based on brainwaves instead of eye- gaze makes Takai inoperable for its intended purpose. 
For example, Takai teaches that "the display control unit 607 may be adapted to display the detected user's gaze-point movement on the guidance information in a superimposed manner, as illustrated in FIG. 9B. With such an arrangement, by seeing the thus-far input result on the screen on the display panel 509, the user can check whether or not the identification pattern has been properly input as he or she intended to." 
Modifying Takai for brainwaves instead of eye-gaze removes the way that Takai operates. Takai selects the images (i.e., the number) based on only eye-gaze. 
Merely stating that "biological signals can be detected" is not enough to modify an eye-gaze technology to be a brainwave detection system. 
Certainly, the leap from eye-gaze to brainwave detection is a leap beyond the scope of obviousness. 
Accordingly, one having ordinary skill in the art would not have been able to modify Takai to teach or suggest the claimed brainwave detection features, even if combined with Hwang. 
Thus, the Examiner has not provided a prima facie case for obviousness since one having ordinary skill in the art could not have reasonable combined Takai with Hwang since it is beyond the scope of obviousness to modify an eye-gaze technology to be a brainwave tracking system.”

Examiner’s Response:
The examiner respectfully disagrees. At the onset, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, as explained in the rejection mailed on 09/07/2021, Takai is cited for teaching the concept of password based task sequence for authentication via capturing sensor data for a sequential task, the sequential task includes images being displayed and a sequence being a predetermined password to allow access to a system (par 0077, Fig. 9A-9B, 10A-10C and par 0114-0120), i.e., Takai is not cited for teaching how the images are being identified. Takai disclosed obtaining which images are being identified by user using user’s biological state information obtained from sensors, while the specific implementation disclosed by Takai in par 0114-0120 uses electrooculogram sensor for detection movement of user’s gaze point, Takai also disclosed capturing user biological features using brain-wave sensor in par 0077, “In order to obtain those pieces of state information from the user, the state-information obtaining unit 505 may have various state sensors, such as a GPS sensor, a gyro-sensor, an acceleration sensor, a speed sensor, a pressure sensor, a body-temperature sensor, a perspiration sensor, a myoelectric sensor, an electrooculogram sensor, a brain-wave sensor, an inside camera pointing inward, i.e., toward the user's face, and a microphone for inputting voice uttered by the user, as well as an attachment sensor having a mechanical switch (none of which are illustrated in FIG. 5)”(emphasis added), i.e., Takai clearly disclosed brain-wave sensor being an alternative for an electrooculogram sensor for capturing user biological feature, but differs in that how the use of brain-wave is being implemented, which is disclosed by Aimone. Aimone disclosed detecting user’s gaze point by displaying images / objects at a specific frequency and calculate brain signal by comparing a signal of a cortex to the specific frequency of the images / objects, as noted in detail in the rejection mailed on 09/07/2021. In other words, Aimone disclosed an improvement / alternative implementation for performing the same image sequence selection functions for Takai, using the components available in Takai’s system, and the result would have been predicable by one of ordinary skill in the art. Use of known technique to improve similar system in the same way provided in the teachings of prior art is part of the ordinary capabilities of one skilled in the art. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).



 /LINGLAN E EDWARDS/               Primary Examiner, Art Unit 2491